

116 S1272 ES: To designate the facility of the United States Postal Service located at 575 Dexter Street in Central Falls, Rhode Island, as the “Elizabeth Buffum Chace Post Office”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS1st SessionS. 1272IN THE SENATE OF THE UNITED STATESAN ACTTo designate the facility of the United States Postal Service located at 575 Dexter Street in
			 Central Falls, Rhode Island, as the Elizabeth Buffum Chace Post Office.
	
		1.Elizabeth Buffum Chace Post Office
 (a)DesignationThe facility of the United States Postal Service located at 575 Dexter Street in Central Falls, Rhode Island, shall be known and designated as the Elizabeth Buffum Chace Post Office.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Elizabeth Buffum Chace Post Office.Passed the Senate July 30, 2019.Secretary